



COURT OF APPEAL FOR ONTARIO

CITATION: Hoang v. Vincentini, 2015 ONCA 780

DATE: 20151116

DOCKET: M45481 and M45484 (C55389)

Laskin J.A. (In Chambers)

BETWEEN

Christopher Hoang and Danielle Hoang, both minors
    by their Litigation Guardian, San Trieu and San Trieu, personally

Plaintiffs (Appellants/Respondents by way of cross-appeal)

(Moving Parties in M45484)

and

Adriano Vicentini, Ford
    Credit Canada Leasing Company
and
Can Hoang

Defendants (Respondents/
Appellant by way of cross-appeal
)

(
Moving Party in M45481 in his personal capacity, Responding
    Party in M45481 and M45484
/
Responding Parties
)

Kerri Kamra, for the moving party Can Hoang, in his
    personal capacity

Geoffrey D.E. Adair, for the moving parties Christopher
    Hoang and Danielle Hoang, both minors by their Litigation Guardian San Trieu,
    and San Trieu

David Zuber, for the responding party Adriano Vicentini

Bruce Mitchell, for the responding party Ford Credit
    Canada Leasing Company

Michael OBrien, for the responding party Can Hoang

Teri Liu, for the responding party The Personal
    Insurance Company

Heard: October 6, 2015

Laskin J.A.:

A.

Introduction

[1]

Christopher Hoang and the other plaintiffs appeal a jury verdict, which
    found Christophers father Can Hoang solely responsible for the injuries Christopher
    suffered in a car accident and awarded him damages of approximately $835,000. Flaherty
    Dow Elliot & McCarthy
[1]
,
    counsel appointed by Can Hoangs insurer, delivered a notice of cross-appeal asking
    this court to set aside the finding of liability against Can Hoang. The Flaherty
    firm has now been replaced by Sullivan Festeryga LLP.

[2]

The two motions before me  one brought by the appellants and the other
    by the respondent Can Hoang in his personal capacity  seek to disqualify Sullivan
    Festeryga LLP from continuing to represent Can Hoang on the appeal and
    cross-appeal. Its predecessor, Flaherty Dow Elliot & McCarthy, was
    appointed as counsel for Can Hoang by his car insurer, The Personal Insurance
    Company, and represented Can Hoang at trial. The moving parties say, however,
    that in the light of the cross-appeal, Sullivan Festeryga LLPs continued
    representation of Can Hoang gives rise to a reasonable apprehension of a
    conflict of interest between the insurer, The Personal, and its insured, Can
    Hoang.

[3]

The moving parties thus ask for three orders:

(1)

An order removing Sullivan Festeryga LLP as counsel of record for Can
    Hoang on the appeal and cross-appeal;

(2)

An order appointing Laxton Glass as counsel of record for Can Hoang on
    the appeal and cross-appeal; and

(3)

An order requiring The Personal to pay Laxton Glass reasonable fees and
    disbursements.

[4]

For the reasons that follow, I grant these three orders.

B.

Background

(a)

The Accident

[5]

In August 2004, six-year-old Christopher Hoang was severely injured in a
    car accident. His father, Can Hoang, had dropped Christopher and others off at
    the intersection of Queens Quay and Yonge Street in downtown Toronto.
    Christophers hat blew off and he chased it into the intersection where he was
    struck by a car driven by the defendant Adriano Vicentini and owned by Ford
    Credit Canada Leasing Company.

(b)

Insurance Coverage

[6]

Can Hoang was insured by The Personal, who first had him sign a
    non-waiver agreement and then appointed Flaherty Dow Elliott & McCarthy to
    act for him. The non-waiver agreement gave Can Hoang notice that The Personal
    might dispute whether he was covered under his car insurance policy for any
    liability for the accident.

(c)

The Litigation

[7]

Christopher Hoang (by his litigation guardian) and the other plaintiffs
    sued Can Hoang, Vicentini, and Ford Credit for damages for negligence.

[8]

The action was tried before Darla A. Wilson J. and a jury. The jury
    found Can Hoang solely responsible for the accident. It awarded Christopher
    Hoang $150,000 for general damages and $684,228.22 for future case costs. The
    jury particularized Can Hoangs negligence. All but one of these particulars
    concerned Can Hoangs negligent parental supervision of Christopher. All
    parties accept that these particulars of negligence do not give rise to
    coverage under Can Hoangs car insurance policy with The Personal. But the jury
    also specified that Can Hoangs negligence included his unsuitable choice of
    unloading area. That particular could give rise to coverage under the policy:
    see
Lefor (Litigation Guardian of) v. McClure
(2000)
, 49 O.R. (3d) 557 (C.A.).

[9]

The Personal could have added itself as a third party in the action to
    protect its interests and seek an early determination of no coverage. But it
    did not do so. Now it is the defendant in two separate actions, one brought by
    Can Hoang for indemnification and the other by Christopher Hoang for direct
    payment of the judgment under s. 258(1) of the
Insurance Act
, R.S.O.
    1990, c. I8. Both claims rely on the jurys finding of unsuitable choice of
    unloading area; neither claim has been resolved.

(d)

The Appeal and Cross-Appeal

[10]

The
    plaintiffs have appealed the trial decision. Their appeal has two main
    branches: they ask that the judgment dismissing the action against Vicentini
    and Ford Credit be set aside and that liability be apportioned equally between
    those two defendants and Can Hoang; and they ask that the amount of damages be
    increased.

[11]

In
    response to the notice of appeal, Flaherty Dow Elliott & McCarthy filed a
    notice of cross-appeal on behalf of Can Hoang. In the cross-appeal, the Flaherty
    firm asks this court to set aside all particulars of negligence against Can
    Hoang and to dismiss the action against him. Thus, one of the particulars
    sought to be set aside is unsuitable choice of unloading area, the one
    particular for which Can Hoang could claim coverage under his insurance policy.
    The appeal of this particular of negligence in the notice of cross-appeal filed
    by Flaherty McCarthy has precipitated the two motions before me.

C.

Discussion

[12]

The
    moving parties contend that by challenging the jurys finding of unsuitable
    choice of unloading area the insurer has put itself in a conflict of interest
    with its insured Can Hoang or, at least, has created a reasonable apprehension
    of a conflict. If that challenge is successful and the other particulars of
    negligence found by the jury are not set aside, Can Hoang will lose any chance
    of being indemnified by his insurer for the judgment against him.

[13]

Counsel
    appointed by the insurer to act for Can Hoang contends that the notice of
    cross-appeal filed on Can Hoangs behalf does not create a reasonable
    apprehension of a conflict of interest. Instead, counsel says that he is acting
    only in the best interest of the insured, Can Hoang. At trial, counsel for
    Hoangs mandate was to defend the action, to attempt to avoid liability, and to
    minimize damages. Those objectives have governed the conduct of the defence and
    will govern the conduct of the appeal.

[14]

In
    his oral argument, Mr. Adair, counsel for the appellants, set out three principles
    which he says, and I accept, are relevant on these motions. They are:

(1)     Where
    a lawyer is appointed by an insurer to defend its insured, the lawyers primary
    duty is to the insured. That is so even though the lawyer is paid by the
    insurer and the insurer may eventually have to pay the claim against its
    insured. Deschênes J.A. discussed this principle in
Pembridge Insurance
    Company v. Parlee
, 2005 NBCA 49, 253 D.L.R. (4th) 182, at para. 17:

It is now beyond dispute that a
    lawyer appointed and paid for by an insurer to defend its insured in compliance
    with the insurers contractual duty to defend owes a duty to fully represent
    and protect the interest of the insured. By doing so, the lawyer, of course, is
    also acting in the insurers interest in the sense that the plaintiffs claim
    (a claim that the insurer may eventually have to pay) is being challenged. But,
    first and foremost, once appointed, the lawyer must represent and act on behalf
    of the defendant insured with the utmost loyalty and only in the latters best
    interest. No one seriously contends that the lawyer is or should be allowed to
    take a position contrary to the interests of the insured defendant which he has
    been appointed to represent. [Citations omitted].

See also
Mallory v. Werkmann
    Estate
, 2015 ONCA 71, 330 O.A.C. 337, at para. 29.

(2)     An
    insurer may be required to relinquish control of the defence and pay for
    independent counsel retained by its insured only if there is in the
    circumstances of the particular case, a reasonable apprehension of conflict of
    interest on the part of counsel appointed by the insurer:
Brockton
    (Municipality) v. Frank Cowan Co.
(2002)
, 57 O.R. (3d) 447 (C.A.), at para. 43.

(3)     Where
    the insurer has insisted on a reservation of rights or its insured has signed a
    non-waiver agreement, then a conflict of interest may arise if coverage under the
    policy turns on the insureds conduct in the accident giving rise to the
    litigation. Goudge J.A. discussed this principle in
Brockton
,
at para. 42:

If the reservation of rights arises
    because of coverage questions which depend upon an aspect of the insured's own
    conduct that is in issue in the underlying litigation, a conflict exists. On
    the other hand, where the reservation of rights is based on coverage disputes
    which have nothing to do with the issues being litigated in the underlying
    action, there is no conflict of interest requiring independent counsel paid for
    by the insurer.

[15]

I
    now apply these principles to the two motions. The potential for conflict
    between the interests of an insurer and its insured invariably exists because
    of the insurers separate obligations to defend and to indemnify. That
    potential for conflict is exacerbated when the insurer insists on a reservation
    of rights or when its insured signs a non-waiver agreement, putting in question
    coverage under the policy. The potential for conflict is especially acute in
    this case because Can Hoang signed a non-waiver agreement, because coverage
    under his insurance policy may depend on this courts view of his conduct at
    the time of the accident, and because he is the father of the appellant,
    Christopher Hoang. Indeed, Can Hoang does not want to appeal the jurys finding
    of unsuitable choice of unloading area.

[16]

Not
    every potential conflict between the interests of the insurer and its insured
    requires the insurer to yield the right to control the defence, a right it
    contracted for in the policy of insurance. To require the insurer to yield
    control, the insured must meet the reasonable apprehension of conflict of
    interest test.

[17]

Here,
    that reasonable apprehension is readily apparent. The apprehension arises
    because a reasonable bystander might think counsel appointed by the insurer
    would focus on overturning the one finding for which the insurer could be
    liable to indemnify the insured and downplay or focus less on the jurys
    findings of negligent parental supervision for which the insurer has no
    obligation to indemnify. In saying this, I do not impugn the integrity of
    counsel chosen by the insurer. But appearances count. The test is not actual
    conflict of interest, but a reasonable apprehension of a conflict of interest.

[18]

For
    Can Hoang personally, an appellate decision overturning the finding of
    unsuitable choice of unloading area, yet leaving in place the findings of negligent
    parental supervision, would be disastrous. Can Hoang would be left without any
    prospect of indemnification and his son Christopher Hoang would be left without
    any hope of recovery. I thus conclude that the test of reasonable apprehension
    of conflict of interest has been made out. The moving parties are entitled to the
    three orders I itemized at the beginning of these reasons.

[19]

The
    parties have agreed on three other orders, which shall go on consent:

(1)

The Personal shall be added as a party to the appeal to respond to the
    appellants claim for costs against it;

(2)

The appellants may file a replacement appeal book and compendium, and the
    appellants and each of the respondents may file amended factums, not to exceed
    35 pages; and

(3)

In accordance with the order of Lauwers J.A. the appeal and cross-appeal
    shall be scheduled for hearing on January 11, 2016.

[20]

If
    the parties cannot agree on the costs of these motions, they may make brief
    submissions in writing.

Released: November 16, 2015 (J.L.)

John Laskin
    J.A.





[1]
Now Flaherty McCarthy.


